Exhibit 10.5

 

FIRST AMENDMENT TO SUBLEASE

 

THIS FIRST AMENDMENT TO SUBLEASE (this “Amendment”) made as of the 28th day of
February, 2007, by and between ARAMIS INC., a Delaware corporation, and a
wholly-owned subsidiary of THE ESTÉE LAUDER COMPANIES INC., having an address at
767 Fifth Avenue, New York, New York 10153 (“Sublandlord”), and RSL MANAGEMENT
CORP., a Delaware corporation, having an address at 767 Fifth Avenue, New York,
New York 10153 (“Subtenant”).

 

W I T N E S S E T H

 

WHEREAS, by that certain Lease dated as of July 10, 2003, between 767 Fifth
Avenue, LLC (“Landlord”), as landlord, and Sublandlord, as tenant, as amended
pursuant to (i) that certain First Amendment to Lease dated as of April 1, 2004,
between Landlord and Sublandlord, (ii) that certain Second Amendment to Lease
dated as of December 28, 2004, between Landlord and Sublandlord, and (iii) that
certain Third Amendment to Lease dated as of January 5, 2007, between Landlord
and Sublandlord (as amended, the “Prime Lease”), Prime Landlord leased to
Sublandlord certain premises (the “Premises”), more particularly described in
the Prime Lease, located on the 37th through 43rd floors, the 45th and 46th
floors, the 6th floor, and concourse and basement levels of the building
situated in the Borough of Manhattan, City, County and State of New York and
known by the street address 767 Fifth Avenue, New York, New York 10153 (the
“Building”), for a term expiring at noon on March 31, 2020.

 

WHEREAS, Subtenant is subleasing from Sublandlord a portion of the Premises (the
“Demised Premises”) pursuant to that certain Agreement of Sublease dated as of
April 1, 2005, between Sublandlord and Subtenant (the “Existing Sublease”) for a
term expiring at 11:59 pm on March 31, 2010.

 

WHEREAS, Subtenant has surrendered to Sublandlord a portion of the Demised
Premises consisting of 613 usable square feet and indicated by cross-hatching on
Exhibit A attached hereto and made a part hereof (the “Surrendered Space”) and
Sublandlord has accepted such surrender from Subtenant upon the terms and
conditions set forth in this Amendment.

 

WHEREAS, Sublandlord and Subtenant desire to modify and amend the Existing
Sublease as hereinafter provided.  The Existing Sublease, as the same is amended
by this Amendment, is hereinafter referred to as the “Sublease”.

 

NOW, THEREFORE, for and in consideration of the mutual covenants herein
contained and other good and valuable consideration, the adequacy and receipt of
which are hereby acknowledged, Sublandlord and Subtenant hereby agree as
follows:

 

1.             Definitions.  All capitalized terms used herein shall have the
meanings ascribed to them in the Sublease unless otherwise specifically set
forth herein to the contrary.

 

--------------------------------------------------------------------------------


 

2.             Surrender.  Effective as of November 30, 2006 (the “Surrender
Date”), Subtenant’s tenancy and right to occupy the Surrendered Space did
terminate and come to an end.  Subtenant vacated and surrendered to Sublandlord
the entire Surrendered Space free of all tenancies and occupancies, as if the
Surrender Date were the date originally fixed for the expiration of the term of
the Sublease with respect to the Surrendered Space and otherwise fully complied
with the provisions of the Sublease with respect to the surrender of the
Surrendered Space.  Effective as of the Surrender Date, the Sublease was amended
such that: (i) Fixed Rent was reduced to $598,759.92 per annum; (ii) Subtenant’s
Proportionate Share was reduced to 18.15%; and (iii) the Additional Rent with
respect to Services supplied solely to Suite 4200 of the Building (comprising
the Demised Premises and additional office space of 2,537 usable square feet)
was reduced to 63.02%.  It is the intent of the parties that from and after the
Surrender Date, the Demised Premises shall not include the Surrendered Space.

 

3.             Representation Regarding Sublease.  Each of Sublandlord and
Subtenant represent and warrant to the other that the Sublease is in full force
and effect and represents the entire agreement between Sublandlord and Subtenant
with respect to the Demised Premises and there are no other amendments,
modifications or supplements thereto, or any other understandings, contracts,
agreements or commitments of any kind whatsoever, whether oral or written.

 

4.             Broker Representation.  Each party hereto covenants, warrants and
represents to the other party that it has had no dealings, conversations or
negotiations with any broker concerning the execution and delivery of this
Amendment.  Each party hereto agrees to defend, indemnify and hold harmless the
other party against and from any claims for any brokerage commissions and all
costs, expenses and liabilities in connection therewith, including, without
limitation, reasonable attorneys’ fees and disbursements, arising out of its
respective representations and warranties contained in this Paragraph 4 being
untrue.

 

5.             No Implied Amendment.  Except as expressly set forth in this
Amendment, the terms and conditions of the Sublease shall continue in full force
and effect without any change or modification and shall apply for the balance of
the term of the Sublease.  In the event of a conflict between the terms of the
Sublease and the terms of this Amendment, the terms of this Amendment shall
govern.

 

6.             Amendment. This Amendment shall not be altered, amended, changed,
waived, terminated or otherwise modified in any respect or particular, and no
consent or approval required pursuant to this Amendment shall be effective,
unless the same shall be in writing and signed by or on behalf of the party to
be charged.

 

7.             Successors and Assigns.  This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and to their respective heirs,
executors, administrators, successors and permitted assigns.

 

8.             Merger.  All prior statements, understandings, representations
and agreements between the parties, oral or written, are superseded by and
merged in the

 

2

--------------------------------------------------------------------------------


 

Sublease as amended by this Amendment, which alone fully and completely
expresses the agreement between them in connection with this transaction and
which is entered into after full investigation, neither party relying upon any
statement, understanding, representation or agreement made by the other not
embodied in the Sublease as amended by this Amendment.

 

9.             Governing Law.  This Amendment shall be interpreted and enforced
in accordance with the laws of the state of New York.

 

10.           Severability.  If any provision of this Amendment shall be
unenforceable or invalid, the same shall not affect the remaining provisions of
this Amendment and to this end the provisions of this Amendment are intended to
be and shall be severable.

 

11.           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one and the same instrument.

 

12.           Authority.  Subtenant and Sublandlord, and each of the persons
executing this Amendment on behalf of Subtenant and Sublandlord, do hereby
warrant that the party for which they are executing this Amendment has full
right and authority to enter into this Amendment, and that any person signing on
behalf of such party is authorized to do so.

 

13.           No Offer.  This Amendment shall not be binding upon either party
unless and until it is fully executed and delivered to both parties.

 

14.           Captions.  The captions preceding all of the paragraphs of this
Amendment are intended only for convenience of reference and in no way define,
limit or describe the scope of this Amendment or the intent of any provision
hereof.

 

IN WITNESS WHEREOF, Sublandlord and Subtenant have executed this Amendment as of
the date and year first above written.

 

SUBLANDLORD:
ARAMIS INC.

 

SUBTENANT:
RSL MANAGEMENT CORP.

 

 

 

 

 

 

By:

/s/George H. Martini

 

By:

/s/Jacob Z. Schuster

Name:

George H. Martini

 

Name:

Jacob Z. Schuster

Title:

Vice President, Deputy General Counsel and Assistant

 

Title:

President

 

Secretary

 

 

 

 

3

--------------------------------------------------------------------------------

 

 